Citation Nr: 1824984	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  09-48 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include heel spurs and plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO). In September 2015, October 2016, and August 2017, different Veterans Law Judges remanded this issue; the case has since been assigned to the undersigned.

The Veteran's original claim was for a bilateral foot disability, which was thereafter characterized by the RO as for heel spurs. See November 2009 rating decision. After reviewing the evidence of record, and in light of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has recharacterized the Veteran's claim of service connection for heel spurs to encompass again any bilateral foot disability, to include heel spurs and plantar fasciitis, as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

All VA medical opinions of record are from the same examiner. See January 2016 VA examination, November 2016 addendum, September 2017 addendum. Once again, the VA examiner's latest addendum opinion from September 2017 is inadequate. Specifically, the examiner did not consider that the Veteran reported foot pain since service, see December 2009 medical release, while also relying on the absence of a diagnosis of heel spurs until 2008. See Dalton v. Peake, 21 Vet. App. 23 (2007). Additionally, although the Veteran was diagnosed with multiple foot disabilities during the January 2016 VA examination, including bilateral plantar fasciitis and arthritis in the right foot, no medical opinions have been provided as to whether these additional disabilities are related to the Veteran's military service. Consequently, remand for a new medical opinion is again necessary, and the claim file should be given to a different examiner for review.

In an August 2017 medical release, the Veteran stated that he had received treatment for his feet starting in 1992 at the Cincinnati, Ohio, VA Medical Center (VAMC) and the Dearborn, Indiana, Community Based Outpatient Clinic (CBOC) [the Lawrenceburg CBOC]. Review of the file shows that VA treatment records dating back from 1992 have not been sought. Accordingly, remand is necessary to obtain such records.

In August 2017, the Veteran submitted private record medical releases for Dr. A. Aronoff, Dr. T. Bortz, and Dr. Goodman. Although the AOJ notified the Veteran that medical records could not be obtained from Dr. Bortz, see December 2017 supplemental statement of the case, no such notice was provided as related to Dr. Aronoff and Dr. Goodman. VA has the duty to notify the Veteran when its attempts to obtain requested records are unsuccessful. See 38 C.F.R. § 3.159(e). As a result, on remand the AOJ should notify the Veteran that the requested medical records from Dr. Aronoff and Dr. Goodman were not obtained and the reasons for such unavailability. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of missing VA treatment records (including non-electronic records) from the Cincinnati VAMC and Lawrenceburg, Indiana, CBOC for the Veteran's foot disabilities from January 1992 to February 2008 and from August 2017 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. The AOJ should provide the Veteran proper notice in compliance with 38 C.F.R. § 3.159(e) that VA did not obtain records for Dr. Aronoff and Dr. Goodman pursuant to August 2017 private medical releases. The AOJ should also provide the Veteran the opportunity to submit any additional medical releases for private records. The Veteran must assist in the matter by identifying his private healthcare providers and by submitting releases for VA to obtain any private records identified.

If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified in compliance with 38 C.F.R. § 3.159(e) and advised that it is ultimately his responsibility to ensure that any available private records are received.

3. After the above development has been completed, the AOJ should obtain a medical opinion from a different VA examiner than the one who has conducted the VA examinations so far, with examination only if deemed necessary by a medical professional, to determine the nature and likely cause of the Veteran's diagnosed foot disabilities. The examiner should review the claim file (including Board remands) and note such review was conducted. Based on review of the record, the examiner should provide an opinion that responds to the following:

(a) Identify, by diagnosis, all foot disabilities reflected in the record during the appeal period (from 2008). Bilateral heel spurs, bilateral plantar fasciitis, and arthritis in the right foot must all be discussed.

(b) For each disability diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that such disability was incurred in or otherwise related to the Veteran's military service, and explain the basis for such opinion. The Veteran's statements that his feet have hurt since his military service and that he would stand on the steel decks during service (see May 2009 statement and December 2009 medical release) must be discussed as part of the examiner's opinion.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2017).


